OFFICIAL CORRESPONDENCE

After-Final Non-Entry
Applicant’s after-final Amendment filed 23 March 2021 has not been entered because the proposed amendments to the claims introduce new embodiments of the claimed invention which have not been previously considered by the Examiner, as well as introduce new claims directed toward the process of making the claimed product (non-elected statutory class of invention), both of which require further search and consideration.

Response to Amendment/Arguments
As set forth above, the Amendment filed 23 March 2021 has not been entered. The status of the claims remains as indicated in the Final Office Action filed 19 January 2021 (“Final Office Action”); all of the rejections previously set forth in the Final Office Action are maintained herein. 
Applicant’s arguments, see Remarks filed 23 March 2021, pages 9 and 10, with respect to the rejection of claims 1, 4-9, 11, 13, and 14 under 35 U.S.C. 103 over Trott in view of Watanabe, Vepa, and Chiba; the rejection(s) of claims 10, 12, and 17 under 35 U.S.C. 103 over Trott in view of Watanabe, Vepa, and Chiba, further in view of Canale; and the rejection of claims 18-21 under 35 U.S.C. 103 over Trott in view of Watanabe, Vepa, and Chiba, further in view of Johnson, respectively, have been fully considered by the Examiner but are moot as the corresponding claim amendments have not been entered. 



/LEE E SANDERSON/Primary Examiner, Art Unit 1782